JUDGE HINES
delivered the opinion of the court.
The .principal question in this case is, whether the surety in the following obligation is released by lapse of time :
“We, the undersigned, bind ourselves to pay the indebt edness of the firm of Bowman & Co., Woodville, Kentdcky, the said firm being composed as follows, to-wit: J. H. Bowman, R. S. Hill, and James Stovall, the indebtedness of said firm being six thousand and six hundred dollars, and interest, and a portion of that amount for seven months and some about one month. We bind ourselves to pay the same so soon as possible, and we further bind ourselves to accept and pay any acceptances that J. ,H. Bowman may draw on us to the amount as above, or any amount less the amount we have at any time not paid, the said Bowman -only drawing on us at such time as he may think proper, and giving the creditors of said firm a fair and equal settlement. This October 3d, i860.”
Under the statute in this state, the surety is released from liability after seven years from the time a cause of action accrued against him. The question is as to when a cause of action accrued.
*304If the contract is one of indemnity to appellant, the cause of action did not accrue until he had been compelled to pay the debts against which he was indemnified; but if the contract is special, the statute runs from the breach thereof, and not from th.e time of damage resulting from a breach. In this case the undertaking appears to be a special contract as distinguished from an indemnity, and as the action was not instituted until the 8th of March, 1869, and a cause of action arose, at the furthest, within seven months of the date of the execution of the bond, the statute applies. (Chitty on Contracts, vol. 2, pp. 1231, 1233; Angell on Limitation, chap. 12, secs. 128, 137; 8 Meeson & Welsby, 688; 21 Arkansas, 293; 3 Johnson, 137.)
Judgment affirmed.